[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                               No. 06-10474                        JULY 19, 2006
                           Non-Argument Calendar                 THOMAS K. KAHN
                                                                      CLERK
                         ________________________

                             BIA No. A95-548-390


MAXIMILIANO RINCON MONDRAGON,

                                                                 Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (July 19, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Maximiliano Rincon Mondragon, a native and citizen of Colombia, petitions

for review of the final removal order of the Board of Immigration (“BIA”), which
affirmed without opinion the immigration judge’s (IJ) order denying Rincon-

Mondragon’s motion for reconsideration. On appeal, Rincon-Mondragon does not

raise any arguments pertaining to the denial of his motion for reconsideration,

instead challenging only the underlying removal order and the denial of his motion

to reopen. Notably, Rincon-Mondragon did not file an appeal in the BIA from

these orders.   Accordingly, as an initial matter, we consider the scope of our

jurisdiction, an issue we consider de novo. Resendiz-Alcaraz v. U.S. Att’y Gen.,

383 F.3d 1262, 1266 (11th Cir. 2004).

      An alien can appeal an IJ’s written decision to the BIA within 30 days of the

mailing of that decision. See 8 C.F.R. §§ 1003.3(a)(1), 1003.38. We “may review

a final order of removal only if . . . the alien has exhausted all administrative

remedies available to the alien as of right.”        INA § 242(d)(1), 8 U.S.C.

§ 1252(d)(1). We lack jurisdiction to consider claims that were not raised, and

thus properly exhausted, in the BIA. Loynem v. U.S. Att’y Gen., 352 F.3d 1338,

1341 n.5 (11th Cir. 2003).

      After failing to appear at a removal hearing scheduled for February 14,

2005, Rincon-Mondragon was ordered removed in absentia. On March 11, 2005,

he filed a motion to reopen the proceedings, alleging that his failure to appear at

the removal hearing was based on exceptional circumstances. The IJ denied the

motion to reopen on May 11, 2005.           Thereafter, on June 9, 2005, Rincon-
                                        2
Mondragon filed a motion for reconsideration of the denial of his motion to

reopen. The IJ denied reconsideration on June 17, 2005. Rincon-Mondragon then

filed his appeal in the BIA, enumerating only the denial of reconsideration as the

order being appealed.

         Here, the IJ’s written denial of the motion to reconsider was mailed on June

20, 2005. Rincon-Mondragon filed his notice of appeal (NOA) with the BIA on

July 20, 2005. No other decision of the IJ was made within the 30 days prior to the

filing of the NOA, which identified only the June 20, 2005 decision as the appealed

order.     Simply put, because Rincon-Mondragon did not properly exhaust his

administrative remedies as to the removal order and the order denying his motion

to reopen, we are without jurisdiction to consider challenges to those orders for the

first time now.

         As for the denial of his motion for reconsideration, which he did enumerate

in his NOA before the BIA, he raises no arguments concerning that order in his

appellate brief before this Court. Accordingly, he is deemed to have abandoned

any argument concerning the one order over which we could assert jurisdiction.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n. 2 (11th Cir. 2005) (holding

that where an appellant fails to raise arguments regarding an issue on appeal, that

issue is deemed abandoned).



                                           3
      We lack jurisdiction to review the orders challenged in the initial brief.

Accordingly, we dismiss the petition for review.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                         4